Citation Nr: 0839440	
Decision Date: 11/17/08    Archive Date: 11/25/08

DOCKET NO.  07-33 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for rectal carcinoma, 
status post colostomy, as due to Agent Orange exposure.  

2.  Entitlement to service connection for parastomal hernia 
as due to Agent Orange exposure and to include as secondary 
to rectal carcinoma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from July 1967 to March 1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Ft. Harrison, Montana.  

A Travel Board hearing in front of the undersigned Veterans 
Law Judge was held in June 2008.  A transcript of the hearing 
has been associated with the claim file.  


FINDINGS OF FACT

1.  The veteran's service personnel records document that he 
served in the Republic of Vietnam; therefore, his exposure to 
herbicides during service is presumed.

2.  Rectal cancer was not manifest during service or within a 
year of separation and is not related to service to include 
exposure to Agent Orange.

3.  Parastomal hernia is unrelated rectal cancer and is not 
related to service to include exposure to Agent Orange.

4.  Parastomal hernia was not manifest during service.





CONCLUSIONS OF LAW

1.  Rectal cancer, status post colostomy, was not incurred in 
or aggravated by service, nor may it be presumed that rectal 
cancer to have been incurred therein.  38 U.S.C.A. §§ 1101 
1110, 1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2008).

2.  Parastomal hernia was not incurred in or aggravated by 
service, nor may it be presumed that parastomal hernia was 
incurred therein.  38 U.S.C.A. §§ 1101 1110, 1112, 1113, 1116 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).

3.  Parastomal hernia is not proximately due to or the result 
of a service connected disease or injury.  38 C.F.R. § 3.310 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2008), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  To be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA notice requirements of 38 U.S.C.A. § 5103A 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  The timing requirement 
enunciated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), applies equally to all five elements of a service 
connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the appellant's claims.  In a VCAA letters of January 2006 
March 2006 the appellant was provided adequate notice as to 
the evidence needed to substantiate his claim and as to the 
effective date and disability rating.  He was informed of the 
evidence necessary to establish entitlement, what evidence 
was to be provided by the appellant and what evidence the VA 
would attempt to obtain on his behalf; it also in essence 
told him to provide relevant information which would include 
that in his possession.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The notices predated the 
rating decision.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes providing an examination when 
necessary.  In determining whether the duty to assist 
requires that a VA medical examination be provided or medical 
opinion obtained with respect to a veteran's claim for 
benefits, there are four factors for consideration.  These 
four factors are: (1) whether there is competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

The veteran has not been afforded a VA examination for his 
claim because the evidence is adequate to address the appeal.  
Under the facts of this case, the Board has no duty to 
provide a VA examination or obtain a medical opinion.  There 
is no competent evidence of a nexus to service.  The Board 
has carefully considered the Court's language in Mclendon 
that the threshold for showing this association is a low one.  
However, there is a threshold that has not been met in this 
case.  

In regards to the claim for service connection for parastomal 
hernia as secondary to rectal cancer, the Board notes that 
VCAA notice has not been provided regarding this theory of 
entitlement.  However, VA's General Counsel has held that the 
notice and assistance requirements of the VCAA are not 
applicable where there is no legal basis for the claim or 
because undisputed facts render the claimant ineligible for 
the claimed benefit.  The General Counsel reasoned that there 
was no reasonable possibility that such a claim could be 
substantiated. VAOPGCPREC 5-2004 (2004), 69 Fed. Reg. 59989 
(2004).

Similarly, the Court has held that the VCAA was not 
applicable where the outcome was controlled by the law, and 
the facts were not in dispute.  Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227, 231-
32 (2000).  Such is the present case.

As service connection for rectal cancer is being denied, 
there is no basis in the law and regulations for granting 
service connection for parastomal hernia as secondary to 
rectal cancer and there is no reasonable possibility that 
additional notice and development assistance will further the 
claim.  Hence, any question of prejudice to the appellant due 
to inadequate notice and assistance in development of the 
claim of service connection for parastomal hernia as 
secondary to rectal cancer is obviated.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).  Service 
medical records, private medical treatment records and 
outpatient medical treatment records have been obtained.  The 
veteran was afforded a Travel Board hearing.  The Board notes 
that at the Travel Board hearing the veteran was informed of 
a potential evidentiary defect.  Specifically, he stated that 
a private doctor ha told him his rectal cancer could 
potentially be related to Agent Orange exposure; however, he 
had not submitted a statement form his private physician.  He 
was given the opportunity to obtain the evidence and cure the 
evidentiary defect.  However, the veteran did not submit any 
additional information.  The actions of the Board member 
comply with 38 C.F.R. § 3.103 and supplements the VCAA.  
Therefore, the Board finds that the VA has satisfied its 
duties to notify and to assist the claimant in this case.  No 
further assistance to the appellant with the development of 
evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).

Legal Criteria and Analysis

Compensation may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  Service connection may also be granted for 
a disease first diagnosed after discharge when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  Where there is a chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008).  When a condition noted 
during service is not shown to be chronic, or the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity of symptomatology after discharge is 
required to support the claim.  Id.

Service connection for cancer shall be granted although not 
otherwise established as incurred in or aggravated by service 
if manifested to a compensable degree within one year 
following service in a period of war or following peacetime 
service on or after January 1, 1947.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.307(a) (3), 3.309(a) (2008).

Under the provisions of 38 C.F.R. § 3.309(e) (2008), if a 
veteran was exposed to herbicides in service has a disease 
listed in 38 C.F.R. § 3.309(e), such disease shall be service 
connected if the requirements of 38 C.F.R. § 3.307(a)(6) are 
met even though there is no record of such disease during 
service, provided that the rebuttable presumption provisions 
of § 3.307(d) are also satisfied.  These diseases include 
certain cancers: prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and soft tissue 
sarcoma (other than osteosarcoma, chonosarcoma, Kaposi's 
sarcoma, or mesothelioma).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Rectal Carcinoma

In this case, the veteran's service personnel records reflect 
the veteran served in Vietnam from 1968 to 1969.  There is no 
affirmative evidence of record showing the veteran was not 
exposed to herbicides in service; therefore, his exposure to 
herbicides is presumed.

The Board notes the appellant does not assert that his 
claimed disabilities are a result of combat.  Therefore, the 
provisions of 38 U.S.C.A. § 1154(b) (West 2002) are not for 
application in this matter.

The veteran has appealed the denial of service connection for 
rectal cancer.  Service connection may be granted if incurred 
in or aggravated by service or if manifest within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also 
be granted if rectal cancer is otherwise due to service.  
38 C.F.R. § 3.303(d).

Here, there is no proof of rectal cancer during service or 
within one year of separation.  In fact, the separation 
examination disclosed that the anus, rectum, abdomen, and 
viscera were normal at separation.  There is no proof of 
rectal cancer within one year of separation.  Rather, records 
dated in 2001 establish that there was a new diagnosis of 
rectal cancer.  Nothing in the record establishes the onset 
of cancer to have developed within a decade of service.  

The veteran asserts that rectal cancer is attributable to 
Agent Orange exposure.  However, rectal cancer is not subject 
to an Agent Orange presumption.  Furthermore, the veteran has 
presented no proof of a relationship between rectal cancer 
and Agent Orange exposure or any incident of service.  

The veteran clearly relates his post-service rectal cancer to 
his military service.  The Board does not doubt that the 
veteran sincerely believes his rectal cancer may be related 
to his exposure to herbicides; however, there is no 
indication the veteran has the requisite knowledge of medical 
principles that would permit him to render an opinion 
regarding matters involving medical diagnosis or medical 
etiology.  We recognize that lay statements may be competent 
to support a claim as to lay-observable events or lay-
observable disability or symptoms, however, the determination 
as to causation and nexus in this case requires 
sophisticated, professional opinion evidence and, as noted 
above, there is no such medical opinion of record.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  
Although he testified that doctors informed him of a 
potential relationship to Agent Orange, he was provided an 
opportunity to cure this evidentiary defect (submit evidence) 
and did not.  The connection between what a physician said 
and the layman's account of what he purportedly said, 
filtered through a layman's sensibilities, is simply too 
attenuated and inherently unreliable to constitute 
"medical" evidence.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  

In sum, the Board finds the veteran's disability is not 
entitled to the Agent Orange presumption.  Furthermore, there 
is no competent evidence of a nexus to service.  Therefore, 
based upon the reasons and bases set forth above, the Board 
finds the preponderance of the evidence is against the 
veteran's claim for service connection for rectal cancer, to 
include as due to herbicide exposure, and the benefit-of-the-
doubt doctrine is not for application.  See Gilbert v. 
Derwinski, supra.

Parastomal Hernia

In this case, the veteran is seeking service connection for 
parastomal hernia as secondary to his rectal cancer.  
Initially, the veteran had claimed service connection for 
parastomal hernia as due to Agent Orange exposure.  That 
claim was denied in a rating decision of August 2006.  The 
veteran submitted a Notice of Disagreement (NOD) regarding 
the "occurrence of colon-rectal cancer and the results of 
that cancer" in April 2007.  He did not submit an NOD 
regarding any of the other issues decided in the August 2006 
rating decision.  Subsequent to the NOD, the RO concluded 
that medical treatment records showed that the veteran's 
parastomal hernia was a result of the colonoscopy done for 
the rectal cancer, therefore, it was a result of that cancer.  
The RO issued a Statement of the Case addressing the issue of 
service connection for parastomal hernia on a secondary 
basis.  The veteran subsequently appealed that issue.  As the 
initial claim was on the basis of exposure to Agent Orange, 
the analysis below will also address that theory of 
entitlement.  

Except as provided in 38 C.F.R. § 3.300(c), disability which 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310.  This includes any increase in disability 
(aggravation).  The Court has also held that service 
connection can be granted for disability that is aggravated 
by a service-connected disability and that compensation can 
be paid for any additional impairment resulting from the 
service-connected disease or injury.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  When aggravation of a veteran's non-
service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen, supra.   Thus, in this case, in order to warrant 
service connection for parastomal hernia on a secondary 
basis, the evidence must show that it was caused or 
aggravated by a service-connected disease or injury.  

The Board notes that 38 C.F.R. § 3.310 was amended on 
September 7, 2006.  The amendment is to be applied 
prospectively, it is not for application in the present 
claim.  

Service connection for rectal cancer has been denied herein, 
and therefore, this theory of entitlement is not applicable 
to the veteran.

In addition, the evidence establishes that the veteran's 
parastomal hernia is not related directly to his active 
service or exposure to Agent Orange.  Parastomal hernia is 
not one of the presumptive conditions for which service 
connection can be granted under 38 C.F.R. § 3.309(e) for 
exposure to Agent Orange.  Furthermore, the Board notes that 
the first evidence of parastomal hernia was not until more 
than 36 years after the veteran's separation.  Parastomal 
hernia was first diagnosed in January 2005 as a result of a 
colonoscopy associated with the veteran's rectal cancer.  
Private medical treatment records of February 2005 clearly 
show that the veteran's parastomal hernia was a result of a 
colonoscopy done for treatment of the veteran's rectal 
cancer.  There is no competent opinion stating otherwise.  

Therefore, the Board finds that service connection for 
parastomal hernia is not warranted, and there is no doubt to 
be resolved.  Gilbert v. Derwinski, supra. 



ORDER

Service connection for rectal cancer is denied.

Service connection for parastomal hernia, to include as 
secondary to rectal cancer, is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


